Citation Nr: 1738237	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for arthritis.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for chronic depressive reaction.

5.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for schizoid personality.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.
8.  Entitlement to service connection for arthritis of the back.

9.  Entitlement to service connection for arthritis of the joints other than back, to include the hips.

10.  Entitlement to service connection for a psychiatric disorder.

11.  Entitlement to service connection for hypertension, to include as secondary to claimed psychiatric disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from September 1972 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The Board notes that the Veteran was previously represented by the North Carolina Division of Veterans Affairs.  However, in an October 2016 statement, the North Carolina Davison of Veterans Affairs reported that the Veteran wanted to represent himself.  He has not appointed another representative since that time.
The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

As discussed in greater detail below, the Board is reopening the Veteran's previously denied service connection claim for arthritis.  During the pendency of the appeal, the Veteran stated that he was claiming service connection for arthritis of the body, back, and hips.  See May 2011 Notice of Disagreement.  The Board therefore finds that the Veteran's claim is most appropriately characterized a service connection claim for arthritis of the joints, to include the hips and back.  The Board finds that the issue of entitlement to service connection for arthritis of the back can be finally adjudicated.  However, the issue of entitlement to service connection for arthritis of the joints other than the back, to include the hips, requires additional development.  The Board will therefore bifurcate the issues and adjudicate them separately.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (determining that bifurcation of a claim is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

In addition, the January 2011 rating decision denied the Veteran's service connection claim for posttraumatic stress disorder (PTSD).  However, as discussed below, the Veteran's service connection claim for PTSD is more accurately characterized as a request to reopen his previously denied service connection claims for chronic depressive reaction and schizoid personality.  As the Board is reopening both service connection claims herein, the Board has combined the issues into a single service connection claim for a psychiatric disorder to encompass all diagnosed psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for arthritis of the joints other than the back, to include the hips; entitlement to service connection for a psychiatric disorder; and entitlement to service connection for hypertension, to include as secondary to claimed psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1973 rating decision, VA denied entitlement to service connection for chronic depressive reaction.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year.

2.  The evidence received since the September 1973 rating decision relates to unestablished facts and raises the reasonable possibility of substantiating the claim for entitlement to service connection for chronic depressive reaction.

3.  In a September 1973 rating decision, VA denied entitlement to service connection for schizoid personality.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year.

4.  The evidence received since the September 1973 rating decision relates to unestablished facts and raises the reasonable possibility of substantiating the claim for entitlement to service connection for schizoid personality.

5.  In an April 2004 rating decision, VA denied entitlement to service connection for bilateral hearing loss.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year.

6.  The evidence received since the April 2004 rating decision relates to unestablished facts and raises the reasonable possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss.
7.  In an April 2004 rating decision, VA denied entitlement to service connection for tinnitus.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year.

8.  The evidence received since the April 2004 rating decision relates to unestablished facts and raises the reasonable possibility of substantiating the claim for entitlement to service connection for tinnitus.

9.  In an April 2004 rating decision, VA denied entitlement to service connection for arthritis.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year.

10.  The evidence received since the April 2004 rating decision relates to unestablished facts and raises the reasonable possibility of substantiating the claim for entitlement to service connection for arthritis.

11.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA compensation purposes.

12.  The Veteran's bilateral sensorineural hearing loss was at least as likely as not incurred during his active service.

13.  The Veteran's tinnitus was at least as likely as not incurred during his active service.

14.  The Veteran's arthritis of the back, diagnosed as osteoarthritis, was at least as likely as not incurred during his active service.


CONCLUSIONS OF LAW

1.  The September 1973 rating decision that denied the Veteran's service connection claim for chronic depressive reaction is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).
2.  The evidence received since the September 1973 rating decision is new and material, and the claim for entitlement to service connection for chronic depressive reaction is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The September 1973 rating decision that denied the Veteran's service connection claim for schizoid personality is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  The evidence received since the September 1973 rating decision is new and material, and the claim for entitlement to service connection for schizoid personality is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The April 2004 rating decision that denied the Veteran's service connection claim for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

6.  The evidence received since the April 2004 rating decision is new and material, and the claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The April 2004 rating decision that denied the Veteran's service connection claim for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

8.  The evidence received since the April 2004 rating decision is new and material, and the claim for entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

9.  The April 2004 rating decision that denied the Veteran's service connection claim for arthritis loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

10.  The evidence received since the April 2004 rating decision is new and material, and the claim for entitlement to service connection for arthritis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

11.  The criteria for entitlement to service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).  

12.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

13.  The criteria for entitlement to service connection for arthritis of the back, diagnosed as osteoarthritis, have been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Law and Analysis
 
New and Material

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  See id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

In addition, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

Applicable regulations also provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Thus, new and material evidence is not needed to reopen a previously denied claim when relevant personnel records and/or any other relevant service department records are received after a prior final denial.  The claim is instead reviewed on a de novo basis. 

Service Connection 

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus) and arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

Whether New and Material Evidence has been Submitted to Reopen the Previously Denied Service Connection Claims for Chronic Depressive Reaction and Schizoid Personality

VA originally denied the Veteran's service connection claims for chronic depressive reaction and schizoid personality in a September 1973 rating decision.  VA determined that the evidence did not demonstrate a current diagnosis of chronic depressive reaction, and that the Veteran's nervous condition was not a disability under the law for which compensation could be paid.  A September 1973 letter notified the Veteran of this decision and his appellate rights.  However, the Veteran did not submit a notice of disagreement and there was no new and material received within one year of that decision.  Thus, the September 1973 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.200, 20.201, 20.302, 20.1103.

In May 2011, the Veteran filed a service connection claim for PTSD.  The Board notes that claims that are based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (noting that a newly diagnosed psychiatric disorder (e.g., PTSD, even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  

However, the instant case can be distinguished from Boggs and Ephraim as when VA initially issued a final decision in September 1973 denying service connection for chronic depressive reaction and schizoid personality, VA considered the Veteran's history of psychiatric symptoms prior to service, his in-service treatment for psychiatric complaints, and his contention that his receipt of orders to go overseas during service caused him to feel psychiatric symptoms.  

Thus, the substance of the prior adjudication was the same.  See Velez v. Shinseki, 23 Vet. App. 199, 2014 (2009) (noting that in determining whether a new and material evidence analysis is required for a disorder, the focus of VA's analysis must be on whether the new evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether the evidence substantiates an element of the previously adjudicated matter).  The Board also notes that the record does not reflect that a diagnosis has been made for PTSD since the time of the Veteran's initial claim.  Therefore, the Board considers the Veteran's previous claims for chronic depressive reaction and schizoid personality and his current claim for a PTSD to constitute the same claim.

At the time of the September 1973 rating decision, the evidence of record included the Veteran's service treatment records (STRs), his DD 214, his statements, and an August 1973 VA examination.  In his June 1973 claim, the Veteran reported that he had a character and behavior disorder, and schizoid personality with chronic depression that began in April 1973.

The STRs show that the Veteran reported having depression or excessive worry in his November 1971 Report of Medical History.  While it is unclear from the placement of the check marks on the form, it appears that he also reported frequent trouble sleeping and car, train, sea, or air sickness.  He denied having any other relevant problems, including loss of memory or amnesia; nervous trouble of any sort; and periods of unconsciousness.  The physician's summary stated that he had car sickness and was getting sleep overall.  However, no abnormalities in the Veteran's psychiatric functioning were noted in the November 1971 Pre-Induction Examination.  On April 9, 1973, a STR noted that the Veteran had been referred by a chaplain to the USAF Hospital Hill for personal problems and nerves.  He was very concerned about his two sisters back home who were mentally ill.  The Veteran wanted to obtain a hardship discharge in order to go home.  When he saw the chaplain, he had been visibly nervous and shaking, but he was calmer at the time of the visit to the hospital.  The Veteran had a history of feeling that he did not want to see anyone, and the record indicated that he quit high school for this reason.  The Veteran reported having occasional thoughts of suicide every day.  He often had thoughts that he could not control.  The impression was chronic depression, and a psychiatric consultation was planned.

Also on April 9, 1973, a request for a psychiatric consultation stated that the Veteran had a history of feeling alone and being afraid of talking or meeting strangers.  The Veteran's two sisters were in mental hospitals, and one of them recently attempted suicide.  The record also indicated that the Veteran shot his own dog four years before the visit after contemplating suicide.  The provisional diagnosis was chronic depression.

A subsequent April 16, 1973 consultation report stated that the Veteran gave a life-long history of depression and loneliness.  He never had any friends, and his family was poor and rejecting.  The Veteran's father was an alcoholic.  The record indicated that he was always scared about fights, yet he found himself the object of blame or someone's random fists.  In all, his life was described as a total loss.  The important symptoms were related to periods of ego fragmentation when the Veteran lost cognition control.  His mind raced, or the surroundings seemed to race, and he felt as though he was in slow motion.  He also thought of numbers that increased exponentially.  These issues had been present since the Veteran was 6 years old.  In addition, he had nightmares concerning someone trying to kill him, feeling choked, and wanting to scream.  The Veteran's thinking did not show any loosening of associations or circumstantiality.  The impression was depression reaction.  The record indicated that latent schizophrenia and petit mal seizures (probable) needed to be ruled out.

On May 7, 1973, an STR stated that the Veteran's two mentally ill sisters were depressed schizophrenics, and his father was a depressed alcoholic.  The doctor noted that he had examined the Veteran on 5 occasions in the past 3 weeks.  The Veteran presented with a feeling of hopelessness and despair with an expectation that some disaster would befall him.  He fluctuated between feelings of depression and helpless insecurity.  Since the age of 6, the Veteran had experienced spells in which he would lose control of his thinking (ego fragmentation).  These spells were preceded by a feeling of sickening fear, and the Veteran experienced the world passing rapidly before him like a movie camera in fast motion.  Things also appeared to be two dimensional during these events.  The Veteran did not lose consciousness, but he often lost control of vehicles or machinery during an episode. He could also unintentionally think of numbers that progressed to rapidly higher levels.  The Veteran was seen to rule out any epileptic illness or physical cause of the symptoms.  

The doctor noted that the Veteran had been treated as though he had a psychiatric disorder until he was 18 years old.  The Veteran was afraid of losing his mind, dying, or killing himself.  The doctor opined that the Veteran's instability was a danger to others as well as the Veteran.  Consequently, the doctor recommended that the Veteran be processed for discharge as soon as possible.  The impression was character and behavior disorder; and schizoid personality with chronic depression.  On May 15, 1973, an electroencephalogram (EEG) was conducted.  The conclusion stated that the Veteran's EEG was probably within the limits of normal, although there was a slight dysrhythmic background activity.  No definite epileptiform discharges were seen.  

In the Veteran's May 21, 1973 Report of Medical History, he reported having nervous trouble of any sort, and he denied having any other pertinent symptoms.  The Veteran's May 21, 1973 separation examination noted that the psychiatric functioning was abnormal, and the report included instructions to see the psychiatric consultation.  The summary of defects and diagnoses included a character and behavior disorder.  The notes section stated that he had nervous trouble in April 1973 and was being treated by consulting doctor.  Two of his sisters had been admitted to mental hospitals.  The Veteran denied a family history of diabetes, use of contact lenses or drugs, history of motion sickness or disturbances of consciousness, and all other significant medical or surgical history.

During the post-service VA examination in August 1973, the Veteran gave a history of a lonely life since childhood with feelings of rejection and fearfulness while attending school. The Veteran reported that during his military service, he was always uneasy as he feared being drafted.  When orders came to go overseas, the Veteran became extremely anxious, depressed, and forgetful.  He would lose control of vehicles, etc.  He described feeling very disturbed at the prospect of being in an unfamiliar place with unfamiliar people, and he likened this fear to the feelings he experienced while in school.

The examiner noted that the Veteran saw a psychiatrist several times before he was given an administrative discharge with honorable conditions.  The Veteran was never the subject of any disciplinary actions, and he did not drink or use drugs.  At the time of the examination, the Veteran was not receiving any medical care, including medication.  The Veteran reported that he was relieved to be out of the military service.  He was working regularly as a television technician, but he still occasionally felt nervous and tense from the pressures at work.  He was reportedly having the same bad dreams and "fast feelings" that he experienced during service.  However, the Veteran was married and got along well with his wife.  He enjoyed riding his motorcycle, playing guitar, and swimming.  The examiner stated the Veteran had no particular complaints and reported feeling much better since being discharged from the military.  The diagnoses were schizoid personality; and depressive reaction by history, not found on examination.

Since the September 1973 rating decision, the Veteran has raised an additional theory of entitlement.  He contends that he has a psychiatric disorder that preexisted service and was aggravated by service.  In this regard, the Board notes that service connection for a personality disorder can only be granted if the disorder was subject to a superimposed disease or injury during service that resulted in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 39, 394 (2009).  For psychiatric disorders other than a personality disorder, the presumption of soundness applies to the Veteran's claim as no psychiatric abnormality was noted on the Veteran's enlistment examination.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  In order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence that any current psychiatric disorder preexisted service and was not aggravated by service.  Id.

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that basing a claim for service connection on a new theory of etiology does not constitute a new claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Consequently, although the Veteran has raised a new theory of entitlement, he is nonetheless required to submit new and material evidence to reopen the claims for service connection.

Evidence received since the September 1973 rating decision includes military personnel records.  See July 2010 Response from National Personnel Records Center.  However, these personnel records only contain administrative information, such as the Veteran's home address, immunization history, security clearances, and military courses.  Thus, the Board does not find that they are relevant to his service connection claims for chronic depressive reaction and schizoid personality.  As a result, the Board finds that the provisions of 38 C.F.R. § 3.156(c) do not apply to the facts of this case and the Veteran's claims should not be reconsidered on this basis.

The evidence also includes a July 2010 statement from the Veteran.  In the statement, the Veteran reported that he experienced two traumatic events before service.  The first event involved being in a house that was struck by lightning when he was 5 years old.  The second event entailed someone pointing a gun at the Veteran when he was 8 or 9 years old.  He also identified his receipt of orders to deploy overseas as the in-service event that aggravated his preexisting psychiatric disorder.  The Veteran is competent to report observable events and symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  This evidence is also presumed to be credible.  Justus, 3 Vet. App. at 513.  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Board finds that this evidence relates to the question of whether the Veteran had a psychiatric disorder other than a personality disorder prior to service that was aggravated by service; and whether his personality disorder was subject to a superimposed disease or injury during service.  The Board therefore finds that this evidence is both new and material, and the Veteran's service connection claims for chronic depressive reaction and schizoid personality are reopened.

Whether New and Material Evidence has been submitted to Reopen the Previously Denied Service Connection Claims for Bilateral Hearing Loss and Tinnitus  

The Veteran's service connection claims for bilateral hearing loss and tinnitus were initially denied in an April 2004 rating decision.  VA stated that there was no evidence of treatment or diagnoses related these disorders during service, and the record did not show a relationship between the current disorders and service.  An April 2004 notification letter with was sent to the Veteran, and the letter noted that a VA Form 4107, the Veteran's appellate rights, was attached.  The Veteran did not submit a notice of disagreement and there was no new and material received within one year of that decision.  Thus, the April 2004 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.200, 20.201, 20.302, 20.1103.

At the time of the April 2004 rating decision, the evidence of record included the Veteran's statements, his STRs, his DD 214, an August 1973 VA examination, and private treatment records dated from June 1986 to September 2003.

The Veteran's STRs do not show any complaints, treatment, or diagnoses related to hearing loss or tinnitus.  In the Veteran's November 1971 Pre-Induction Examination, the Veteran's ears were normal in the clinical evaluation.  The audiological evaluation showed that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
15
/
5
LEFT
10
5
15
/
5

The Veteran also denied having hearing loss or ear, nose, or throat trouble in his November 1971 Report of Medical History.
In the May 1973 Separation examination, there continued to be no ear abnormalities.  The audiological evaluation reported that the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
10
5
5
5
10

The Veteran maintained his previous denials related to hearing loss and ear problems in the May 1973 Report of Medical History.

After service, the August 1973 VA examination reported that the Veteran's ears were normal, but the examiner did not complete the section of the report to indicate whether hearing loss was noted.  In a subsequent July 2003 Concentra Medical Centers record, the Veteran reported that he had a history of ringing in his ears, high blood pressure, and arthritis.  He denied a history of ear infections, perforation of the ear drum, drainage from the ear, diagnosed hearing loss, a family history of hearing loss before age 50, and wearing a hearing aid.  Regarding his history of noise exposure, the Veteran reported being exposed to noise during his military service, but he denied exposure to loud music, power tools, motorcycles, and gunfire.  The physician noted that the Veteran had evidence of high frequency hearing loss bilaterally.  It was moderate to severe on the left and moderate on the right.

In September 2003, a record from Boone Regional ENT Associates stated that the Veteran had experienced gradual hearing loss for several years, with greater difficulty hearing in the left ear.  Tinnitus had also been present on a constant basis for several years.  Regarding his noise history, the record noted the Veteran's military service, stating that he worked as a television equipment repairmen.  The record additionally indicated that he worked with electronics after service, and this occupation was noisy on rare occasions.  An audiological evaluation was conducted, and the results are displayed in graphical form that has not been converted to an appropriate numerical form.  However, the interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).  Here, the Board finds that the graphical representation is clear and can be interpreted, as the private audiologist provided a legend for the graphical results.  Moreover, there is no dispute that the Veteran currently meets the criteria of 38 C.F.R. § 3.385.  The pure tone thresholds, in decibels, were noted to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
40
40
LEFT
25
25
35
35
35

Although speech audiometry was conducted, it was noted to be based on the W22 word list rather the Maryland CNC word list.  Based on the audiological evaluation, the assessment was mild to moderate sensorineural hearing loss bilaterally.

The Veteran's DD 214 shows that his military occupational specialty (MOS) was television equipment repairman.  The record indicated that he received training for certain weapons, including the M-60, A-45, G-50, and E-60.  Prior to the April 2004 rating decision, the Veteran reported that when he worked with electronics during service, he was located next to a telephone equipment room with noisy relays.  See March 2004 Statement in Support of Claim.  The Veteran stated that he first noticed ringing in his ears at that time.  The Veteran also asserted that he had experienced symptoms of ringing in his ears for several years, but he did not have a hearing test until July 2003.  See October 2003 Statement in Support of Claim.
 
As noted above, additional military personnel records were associated with the claims file after the April 2004 rating decision.  However, these records only contain administrative information that is not pertinent to the Veteran's service connection claims for bilateral hearing loss and tinnitus.  Thus, it is inappropriate to reconsider the Veteran's claims under 38 C.F.R. § 3.156(c).

Other evidence associated with the record since the April 2004 rating decision includes the Veteran's April 2013 VA Form 9.  In this document, the Veteran stated that when he fired weapons during service, he did not have hearing protection.  He also indicated that he had no hearing protection while performing his MOS duties.  The Board finds that this information regarding the lack of hearing protection is new in that it was not previously reviewed by the RO; and it is material as it provides further detail as to the nature of the Veteran's in-service injury, raising a reasonable possibility of substantiating his service connection claims for hearing loss and tinnitus.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran is competent to report facts or events that he observed or that are within the realm of his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the credibility of his statement is not part of a new and material evidence analysis.  Justus, 3 Vet. App. at 513.  As new and material evidence has been submitted, the service connection claims for bilateral hearing loss and tinnitus are reopened.  The Board will proceed to address the merits of the claims below.

Service Connection for Bilateral Hearing Loss and Tinnitus

As discussed above, the Veteran contends that his bilateral hearing loss and tinnitus is related to noise exposure during service.  The Board finds that the Veteran's assertions that he fired weapons during service and worked near a noisy telephone equipment room in his MOS are credible and consistent with the circumstances of his service.  38 C.F.R. § 1154(a).

During the current appeal period, an April 2014 record from Boone Regional ENT Associates demonstrates that the Veteran has bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The record included the results of an audiological evaluation presented in a graph.  However, the Board is able to interpret this graph as the record includes a key for the results.  The Veteran's pure tone thresholds, in decibels, were documented to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
40
45
LEFT
20
25
40
50
55

Speech audiometry based on the Maryland CNC word list revealed speech recognition ability of 88 percent in the right ear and of 80 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  As such, the only remaining question is whether a nexus exists between the Veteran's current bilateral sensorineural hearing loss and service.

The April 2014 private examiner from Boone Regional ENT noted that the Veteran reported a history of military noise exposure, and he opined that the left ear's steeply sloping hearing loss was consistent with noise exposure.  However, the opinion did not address the right ear hearing loss.  The Board finds that this opinion provides probative value regarding the Veteran's left ear hearing loss as it was provided by a medical professional with knowledge, training, and expertise; and it is supported by a rationale based on such knowledge.  

In June 2012, C.B., an audiologist, provided an opinion that addressed the left and right ear hearing loss.  C.B. noted that the Veteran had bilateral sensorineural hearing loss as well as a family history of hearing loss.  He also had a history of noise exposure from firearms in the military, recreational firearms, and lawn equipment.  After considering this information, C.B. opined that it was as likely as not that the Veteran's hearing loss was related to his military service.  The Board finds this opinion is probative as it reflects consideration of the Veteran's family medical history as well as his history of military and post-service noise exposure.  The Board also notes that there is no negative opinion of record to weigh against the above conclusions.

Based on the foregoing, the Board finds that the most probative evidence of record establishes a nexus between the Veteran's current bilateral sensorineural hearing loss and active service.  Entitlement to service connection for bilateral sensorineural hearing loss is therefore granted on a direct basis.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.102, 3.303.  Consequently, the Board need not determine whether entitlement to service connection for bilateral hearing loss is warranted on a presumptive basis under 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
	
Regarding the Veteran's tinnitus, the Board notes that he has reported having constant symptoms of tinnitus during the current appeal period.  See June 2012 record from C.B.  The Veteran is competent to report symptoms such as ringing or buzzing in his ears as this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In addition, the Veteran is competent to identify a disorder such as tinnitus for diagnostic purposes.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The Veteran has been consistent in reporting that he first experienced symptoms of tinnitus, such as ringing and buzzing, during service after he was exposed to loud noises.  See March 2004 Statement in Support of Claim; November 2016 Board Hearing Transcript (Tr.), page 12-13.  The Veteran's reports also reflect that these symptoms have continued since service.  He reported that he still noticed the symptoms after his separation from service, and stated that they had been present for many years.  See Tr., page 12; September 2003 a record from Boone Regional ENT Associates; March 2004 Statement in Support of Claim.  The Veteran also addressed the time gap between service and the first treatment records noting tinnitus in 2003, explaining that he had not been given a hearing test before that time.  The Board notes that the July 2003 hearing test from Concentra Medical Centers appeared to have been provided in conjunction with the Veteran's employment.  In addition, the Veteran has reported discontinuing his post-service treatment for other issues as a result of financial constraints.   Thus, the Board finds that the Veteran is credible in his report that his tinnitus manifested during active service and has continued since that time.  Moreover, there is no contradictory evidence of record.

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran meets the requirements for a presumption of service connection.  Service connection for tinnitus is therefore granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.


Whether New and Material Evidence has been submitted to Reopen the Previously Denied Service Connection Claim for Arthritis

The Veteran's service connection claim for arthritis was first denied in the April 2004 rating decision.  VA found that there was no evidence of arthritis during service or within one year of service; and no evidence of a nexus between his current arthritis and service.  The Veteran was informed of that decision and his appellate rights in the April 2004 letter, but he did not appeal or submit new and material evidence within one year.  The April 2004 decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.200, 20.201, 20.302, 20.1103. 

The evidence associated with the record at the time of the April 2004 rating decision included the Veteran's statements, his STRs, his DD 214, an August 1973 VA examination, and private treatment records dated from June 1986 to September 2003.

Prior to service, Dr. S. stated in a November 1971 letter that he had seen the Veteran 8 times between April 1961 and July 1971.  These treatment visits included stitches removal in September 1970, pharyngitis and myositis in June 1970, and a burn on the right calf and physical examination for college in July 1971.  At the time of the November 1971 visit, the Veteran complained of painful swelling of joints in his hands as well as pain in his shoulders and back.  Dr. S. stated that the Veteran's proximal interphalangeal joint might be a little enlarged.

In the Veteran's November 1971 Report of Medical History, he reported swollen or painful joints.  For the option "arthritis, rheumatism, or bursitis," the form had check mark in the "no" column to the left of the choice, but also in the "yes" column to the right of the option.  The physician's summary stated that he had a history of a right hand fracture.  He also had a bilateral shoulder ache, but it was not stiff or swollen.  The record indicated that the Veteran had self-diagnosed arthritis in relation to his low back ache.  However, the area was not red and there was no joint swelling.  He denied having any other relevant problems, including recurrent back pain.  In the November 1971 Pre-Induction Examination, no abnormalities were noted apart from a scar on the right foot.
A subsequent September 27, 1972 STR stated that the Veteran had muscle strain in his right leg.  In the May 1973 Report of Medical History, the Veteran reported broken bones, but he denied any other relevant problems.  The record noted that the Veteran's right 5th metacarpal joint was fractured in a 1970 car accident.  The May 1973 Separation Examination noted the Veteran's right 5th metacarpal joint, but stated no deformity was present.  The Veteran's injured metacarpal joint was casted for 6 weeks after the 1970 car accident with no complications or sequelae.  The Veteran's right 2nd and 3rd toes were also noted to be fused, but asymptomatic.  The notes section reported that this issue existed prior to service as it had been present since the Veteran's childhood.  The issue did not interfere with the Veteran's duties or have complications.  No other pertinent abnormalities were noted.

Following the Veteran's discharge from service, the August 1973 examiner did not report that any abnormalities were present in the Veteran's posture, gait, carriage, neck, or musculoskeletal system.  An August 1973 chest x-ray that included the thoracic cage was negative.  Later on June 4, 1986, a record from Dr. B. noted that the Veteran complained of hip, back, and leg pain.  The assessment was arthritis with inflammation nerve.  On May 28, 1987, Dr. B. reported that the Veteran pulled his back on June 4, 1986.  He had experienced trouble since that time.  The Veteran rode a lot and was under a lot of pressure.  He had more pain that ran down his right leg.  The assessment was back strain that was chronic with a lot of driving.  In conjunction with a July 29, 1987 physical examination, Dr. B. did not document any problems in the Veteran's neck, abdomen, or extremities.

On December 8, 1998, a record from Brushy Mountain Chiropractic Center noted the Veteran's report of severe neck pain that had its onset the previous day.  The assessment stated that his symptoms were acute.  On December 30, 1998, the Veteran had mild to moderate pain in the sacroiliac joint and lumbar spine.  The record stated that his condition was chronic.  Later in January 1999, the Veteran reported severe pain in his neck area as well as a "new complaint" of right hip pain and stiffness.  A subsequent April 1999 record stated that the Veteran seemed to have more low back and hip pain after working outdoors.  The Veteran continued to receive treatment for complaints related to his lumbar spine, cervical spine, and right hip in 1999 and 2000.  His symptoms were noted to be persistent, and his condition was repeatedly described as chronic.

Later in March 2000, a record from Foothills Family Medicine labeled as a comprehensive physical examination stated that the Veteran's upper extremities, lower extremities, neck, back, thorax, and neurological functioning were normal.  In a July 2000 private treatment record, the Veteran complained of back pain and reported that he was injured in a motorcycle accident several years ago.  The record indicated that he had experienced back problems since that time.  The assessment was recurrent back pain muscle spasms.  The impression from a July 2000 lumbar spine x-ray conducted at Hugh Chatham Memorial Hospital stated the Veteran had mild hyperlordosis; very early hypertrophic and degenerative disease that may be discogenic; and possible unilateral pars defect, without spondylolisthesis.  In the dorsal spine, there were very early hypertrophic and degenerative changes.  The report from a July 2000 lumbar spine MRI noted that mild facet arthritic changes were noted at L4-5 and L5-S1, and the impression mild facet disease.  The examination was otherwise unremarkable.  The Board notes that facet arthritis is a type of osteoarthritis.  See Dorland's Illustrated Medical Dictionary 150, 1344 (32nd ed. 2012).  A subsequent August 2001 private treatment record indicated that the Veteran was taking medication for arthritis.

In conjunction with a September 2003 private examination, Dr. E. reported that the Veteran often had back pain and aching joints.  The Veteran had a diagnosis of osteoarthritis.  Dr. E. observed that x-rays showed that the problem dated as far back as the year 2000.  In an October 2003 statement, the Veteran stated that he had experienced symptoms of joint and back pain for several years, but he was only recently diagnosed with osteoarthritis in September 2000 after a CAT scan was conducted.  He was taking Naproxen for his pain.

As previously discussed, service personnel records were received by VA after the April 2004 rating decision.  However, the administrative data in these records is unrelated to the Veteran's service connection claim for arthritis.  Consequently, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not indicated by the record.  
Since the April 2004 rating decision, the transcript from the November 2016 Board hearing was associated with the record.  The Veteran testified that during service, he injured his back and hips when he fell on a rock.  See Tr., page 3-4.  The Veteran reported that he had been riding with other service members in a truck that became stuck in a ravine.  The fall and injury occurred in the course of the Veteran's efforts to rock and push the truck loose from its stuck position.  The Veteran stated that his low back and hip hurt for several days after this event, but he did not report the injury to anyone.  The Veteran is competent to report the in-service events that he experienced.  Layno, 6 Vet. App. at 470.  The Board finds that this information, when presumed credible for purposes of reopening the claim, constitutes new and material evidence as it was not previously of record, and it pertains to the establishment of an in-service event or occurrence that caused the Veteran's arthritis.  As a result, the Veteran's service connection claim for arthritis is reopened.

Service Connection for Arthritis of the Back

The record reflects that the previously diagnosed osteoarthritis of the lumbar spine continued to be present during the current appeal period.  The Board acknowledges that a May 2015 record from Anderson Orthopaedic Care indicated that the Veteran's arthritis of the lumbar spine had resolved.  However, a subsequent November 2016 treatment record from Dr. T. reaffirmed that the Veteran still had severe arthritis of the lumbar spine.  Thus, the first element required for service connection has been established.

The Board also notes that the record has raised the question of whether the Veteran's current lumbar spine arthritis preexisted service.  Dr. S. noted that the Veteran was treated for back pain prior to service in November 1971, and the November 1971 Report of Medical History stated that the Veteran had a low back ache and self-diagnosed arthritis.  However, as no abnormality was noted in the Veteran's spine or other musculoskeletal system in the November 1971 Pre-Induction Examination, the presumption of soundness applies.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  The Board does not find that the evidence of back complaints prior to service clearly and unmistakably shows that the Veteran's lumbar spine arthritis existed prior to service.  Moreover, the arthritis noted in the November 1971 Report of Medical History was self-diagnosed.  The Veteran, as a layperson, is not competent to diagnose arthritis as such a diagnosis involves a complex medical determination; as opposed to a diagnosis capable of lay observation such as ringing in the ear or a broken leg.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (207); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As the presumption of soundness has not been rebutted, the Board will consider whether the Veteran is entitled to direct service connection. 

As noted above, the Veteran presented competent evidence of an in-service injury.  The Veteran testified that the injury to his back occurred while he was on a temporary assignment at Hill Air Force Base in Utah.  See Tr., page 10.  The Veteran's STRs show that he received treatment for other complaints at Hill Air Force Base during service.  Although there is no documentation of the injury in the STRs, the Veteran explained that he engaged in self-treatment and did not tell anyone about the injury during service.  In light of the Veteran's explanation for the lack of records related to the injury, the Board finds that his reported injury is credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).

The Board notes the reports from the record that the Veteran experienced additional back injuries after service.  Dr. B. stated that the Veteran pulled his back in June 1986, and the July 2000 private treatment record noted that he was involved in a motorcycle accident several years before the visit that led to back pain.  An August 2008 VA treatment record also stated that the Veteran's back pain had only been present for 20 years.  However, the Veteran contends that he has experienced back pain since the in-service injury occurred.  See Tr., page 4-5.  He acknowledged that he had a few back injuries after service, but he asserted that the pain at the time of those injuries felt the same as the pain he experienced when he injured his back in service.  According to the Veteran, his back did not improve after the in-service injury, and it continued to worsen over the years.  As the Veteran's testimony addressed the discrepancies in the record, the Board finds that his statements regarding the history of his symptoms are credible.

In November 2016, Dr. T. considered the details surrounding the in-service injury to the back that the Veteran described during the November 2016 Board hearing.  He opined that the Veteran's severe arthritis of the lumbar spine was probably at least partly related to the injury during service.  The Board finds that this opinion is probative as Dr. T. has the medical knowledge necessary to address the etiology of the Veteran's arthritis; and he considered clinical data as well as the Veteran's contentions before reaching a conclusion.

In light of the above discussion, the Board finds that the most probative evidence of record supports a grant of direct service connection.  Consequently, it is unnecessary for the Board to consider any other theory of entitlement advanced.  The Veteran's service connection claim for arthritis of the back, diagnosed as osteoarthritis, is therefore granted.  38 C.F.R. §§ 3.102, 3.303 (2016).

 
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for chronic depressive reaction is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for schizoid personality is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for arthritis is reopened.

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for arthritis of the back, diagnosed as osteoarthritis, is granted.


REMAND

The Board initially finds that a remand is necessary for the Veteran's service connection claim for arthritis of the joints other than the back, to include the hips, in order to clarify which joints are included in the Veteran's claim.  As noted above, the Veteran stated in his May 2011 notice of disagreement that he was claiming service connection for arthritis of the body, back, and hips.  During the November 2016 hearing, the Veteran again stated that he had arthritis "all over" his body, but only made specific contentions related to his back and hips.  See November 2016 Board Hearing Transcript (Tr.), page 4, 7.  On remand, the AOJ should ask the Veteran to clarify in which joint(s) he is claiming entitlement to service connection for arthritis.

In terms of the Veteran's contentions regarding his hips, the record reflects that the Veteran has a current diagnosis of osteoarthritis of the hips.  See May 2015 Anderson Orthopaedic Care.  The Veteran testified that he sustained a hip injury during service, and his pain has continued since that time.  See Tr., page 4.  The Veteran is competent to attest to observable symptomatology and events that he experienced.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-22 (2006).

In addition, the Veteran has not yet been provided with a VA examination in connection with his service connection claim for a psychiatric disorder.  As noted above, the Veteran contends that he had a psychiatric disorder prior to service that was aggravated by service.  The Veteran received diagnoses for psychiatric disorders during service, and he was noted to have a previous history of psychiatric symptoms.  The Veteran indicated that his receipt of orders to go overseas during service aggravated his psychiatric symptoms.  The Veteran is competent to report a perceived exacerbation in psychiatric symptoms.  Jandreau, 492 F.3d at 1377.  Although it is unclear whether the Veteran has a current diagnosis for a psychiatric disorder, his November 2016 testimony reflects that he is being treated with antidepressant medication.  See Tr., page 24.  Based on this evidence, the Board finds that a VA examination is needed to address the etiology of any psychiatric disorders that may be present.  McLendon, 20 Vet. App. at 81-82.
 
Regarding the Veteran's service connection claim for hypertension, the Veteran asserted that his symptoms of stress worsened his hypertension.  See Tr., page 25.  As previously discussed, the Veteran is also claiming entitlement to service connection for a psychiatric disorder.  The Board finds that this statement raises the theory of secondary service connection.  As such, the Veteran's service connection claim for hypertension is inextricably intertwined with his service connection claim for a psychiatric disorder being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Final appellate review of the Veteran's claim for hypertension must be deferred until the appropriate actions concerning the Veteran's service connection claim for a psychiatric disorder are completed and the matter is either resolved or prepared for appellate review.

In addition, the record indicates that the Veteran may have applied for Social Security Administration (SSA) disability benefits.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the SSA.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  There are, however, no SSA records associated with the claims file, nor does the record reflect that there have been any attempts to obtain such records.  Therefore, these records must be obtained on remand.
 



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran as well as the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  The AOJ should ask the Veteran to clarify what joints he is asserting have arthritis other than the back or hips, if any. 

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his arthritis of the joints other than the back, to include the hips; his psychiatric disorder; and his hypertension.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the W.G. (Bill) Hefner VA Medical center - Salisbury, North Carolina, dated since August 2008.

4.  After the preceding development in paragraphs 1, 2, and 3 is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any arthritis of the hips, or any other joints that are identified by the Veteran, that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must first identify all current diagnoses of arthritis of the hips, or other joints if identified.

For each identified arthritis disorder, other than the low back, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during active service or is otherwise related to active service.

5.  After completing the foregoing development in paragraphs 1, 2, and 3, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.
 
It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must clearly identify all of the Veteran's currently diagnosed psychiatric disorders. 

For each identified disorder other than a personality disorder and PTSD, the examiner must provide an opinion as to the following questions:

(a) The examiner should state whether there is clear and unmistakable (undebatable) evidence that the identified  disorder(s) preexisted the Veteran's active service.

(b) If the answer to question (a) is yes, is there clear and unmistakable (undebatable) evidence that the identified disorder(s) did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active service?

(c) If the answer to question (a) is no, is it at least as likely as not (a 50 percent or greater probability) that the identified disorder(s) first manifested during or otherwise related to active service?

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hospital military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment on the link between the current symptomatology and any verified in-service stressor.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include obtaining additional examinations or opinions if necessary, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


